Blandford, Justice.
This was an action brought by the defendant in error against the plaintiff in error to recover a sum of money due upon a policy of insurance. The main defence relied upon by the insurance company was that Morris, *768in his application for insurance, agreed to keep his books, inventories and accounts in an iron safe or to remove the same from the store at night; that he failed to do so, and in consequence of such neglect on his part, his books (showing a record of his business, including all purchases and sales, both for cash or credit), as well as a copy of the last inventory, were lost-or destroyed by fire, which occurred in the night-time; and thereby said policy of insurance was rendered void. And furthermore, that said policy of insurance — the foundation of plaintiffs action — was issued upon the same conditions and stipulations. The replication to this plea on the part of the defendant in error was that this condition or stipulation was not embraced in his application for the policy of insurance, and that the same was inserted therein by fraud on the part of the plaintiff in error, without his knowledge or consent, and that he did not know any such agreement was embraced in the policy of insurance until after the loss by fire. This was the main issue in the case, and the presiding judge, by his instructions to the jury, made the same prominent, having charged the jury as to its importance, and submitting the same fairly for their determination. The jury found against the plaintiff in error, and that the replication of the defendant in error was true in this respect. Ve are satisfied that, under the evidence submitted upon the trial, the jury had a right to find as they did in this case; and the judge of the superior court having refused to grant a new trial, which is excepted to by the plaintiff in error, we think' he committed no error in so doing and the judgment of the court below is therefore Affirmed.